Exhibit 10.2

FY 2015 Performance Based Restricted Stock Plan

Value of Restricted Stock

 

 

 

Name

   Threshold      Target      Maximum  

John Boucher

   $ 420,000       $ 600,000       $ 1,200.000   

Joseph Sherk

   $ 28,000       $ 40,000       $ 80,000   

Alan Cormier

   $ 56,000       $ 80,000       $ 160,000   

Adjusted EBITDA is expressed prior to payouts under the FY2015 Incentive
Compensation Plan, and consistent with the definition reviewed with and approved
by the Committee.

Restricted stock may be awarded in accordance with the table above if the
Corporation achieves the fiscal year 2015 Adjusted EBITDA Gate level and
achieves at least the Threshold level of ROIC and/or Book & Bill. PBRS value at
Threshold, Target and Maximum is a weighted combination of 70% ROIC and 30% Book
and Bill.

Number of shares of restricted stock which may be issued will be determined and
issued on or about the third business day following the day the Corporation
publicly releases its financial results for the fiscal year ending July 31, 2015
(the “Share Valuation Date by applying the following formula:

= a/b

Where “a” is the Value of Restricted Stock set forth above; and “b” is the
Closing Price of Common Stock on Share Valuation Date. For example, if closing
price of the common stock on the Share Valuation Date is $3.00, then John J.
Boucher would receive at Target performance, 200,000 shares of restricted stock.